Exhibit 10.52
Loan No. RX0848T1
PROMISSORY NOTE AND SUPPLEMENT
(Revolving Term Loan)
THIS PROMISSORY NOTE AND SUPPLEMENT (this “Promissory Note and Supplement”) is
entered into as of February 9, 2010, between PENNICHUCK EAST UTILITY, INC., a
New Hampshire corporation (the “Company”), and CoBANK, ACB, a federally
chartered instrumentality of the United States (“CoBank”), and supplements the
Master Loan Agreement dated as of February 9, 2010 (as amended or restated from
time to time, the “MLA”).
SECTION 1. The Commitment. On the terms and subject to the conditions set forth
in the MLA and this Promissory Note and Supplement, CoBank agrees to make loans
(the “Loans”) to the Company from time to time during the period set forth below
in an aggregate principal amount not to exceed $1,500,000 at any one time
outstanding (the “Commitment”). During the term and within the limits of the
Commitment, the Company may borrow, prepay and reborrow.
SECTION 2. Purpose. The purpose of the Commitment is to provide financing for
capital expenditures and system improvements.
SECTION 3. Term. The term of the Commitment shall be from the date hereof up to
second anniversary of the date hereof (the “Maturity Date”).
SECTION 4. Availability. The Loans will be made available as provided in
Section 2.02 of the MLA.
SECTION 5. Interest.
(A) Rate Options. The Company agrees to pay interest on the unpaid balance of
the Loans in accordance with one of more of the following interest rate options,
as selected by the Company:
(1) Weekly Variable Rate Option. At a rate per annum equal to the rate of
interest established by CoBank on the first Business Day of each week (the
“Variable Rate Option”). The rate established by CoBank shall be effective until
the first Business Day of the next week and each change in the rate shall be
applicable to all balances subject to this option. Information about the then
current rate shall be made available upon telephonic request.
(2) Quoted Rate Option. At a fixed rate per annum to be quoted by CoBank in its
sole discretion in each instance (the “Quoted Fixed Rate Option”). Under this
option, rates may be fixed on such balances and for such periods (each, a
“Quoted Fixed Rate Period”), as may be agreeable to CoBank in its sole
discretion in each instance, provided that: (1) rates may not be fixed for
Quoted Fixed Rate Periods of less than 30 days; (2) rates may only be fixed on
balances of $100,000.00 or in multiples thereof; and (3) the maximum number of
balances that may be subject to this option at any one time shall be five (5).

 





--------------------------------------------------------------------------------



 



(3) LIBOR Option. At a fixed rate per annum equal to “LIBOR” (as hereinafter
defined) plus 1.75% per annum (the “LIBOR Option”). Under this option rates may
be fixed: (A) for “Interest Periods” (as hereinafter defined) of 1,2, 3, 6, and
9 months, as selected by the Company; provided, however, that: in no event may
rates be fixed for Interest Periods expiring after the Maturity Date; (B) on
balances of $100,000 or in increments of $100,000; (C) on a “Banking Day” (as
hereinafter defined) on 3 Banking Days’ prior notice; and (D) on not more than
five (5) separate balances at any one time. For purposes hereof: (a) “LIBOR”
shall mean the rate (rounded upward to the nearest sixteenth of a percentage
point and adjusted for reserves required on “Eurocurrency Liabilities” (as
hereinafter defined) for banks subject to “FRB Regulation D” (as hereinafter
defined) or required by any other federal law or regulation) quoted by the
British Bankers Association (“BBA”) at 11:00 a.m. London time 2 Banking Days
before the commencement of the Interest Period for the offering of U.S. dollar
deposits in the London interbank market for the Interest Period designated by
the Company, as published by Bloomberg or another major information vendor
listed on BBA’s official website; (b) “Banking Day” shall mean a day on which
CoBank is open for business, dealings in U.S. dollar deposits are being carried
out in the London interbank market, and banks are open for business in New York
City and London, England; and (c) “Interest Period” shall mean a period
commencing on the date this option is to take effect and ending on the
numerically corresponding day in the next calendar month or the month that is 2,
3, 6, or 9 months thereafter, as the case may be; provided, however, that:
(i) in the event such ending day is not a Banking Day, such period shall be
extended to the next Banking Day unless such next Banking Day falls in the next
calendar month, in which case it shall end on the preceding Banking Day; and
(ii) if there is no numerically corresponding day in the month, then such period
shall end on the last Banking Day in the relevant month; (d) “Eurocurrency
Liabilities” shall have meaning as set forth in FRB Regulation D; and (e) “FRB
Regulation D” shall mean Regulation D as promulgated by the Board of Governors
of the Federal Reserve System, 12 CFR Part 204, as amended.
(B) Elections. Subject to the limitations set forth above, the Company:
(1) shall select the applicable rate option(s) at the time it requests a Loan;
(2) may, on any Business Day, elect to convert balances bearing interest at the
Variable Rate Option to the Quoted Fixed Rate Option; (3) may, on the last day
of any Quoted Fixed Rate Period, elect to refix the rate under the Quoted Fixed
Rate Option or convert the balance to the Variable Rate Option; (4) may, on the
last day of any Interest Period, elect to convert balances bearing interest at
the LIBOR Option to the Variable Rate Option or Quoted Fixed Rate Option; and
(5) may, on three Banking Days’ prior notice, elect to convert balances bearing
interest at the Variable Rate Option or the Quoted Fixed Rate Option to the
LIBOR Option or refix a rate under the LIBOR Option; provided, however, that
balances bearing interest at the Quoted Fixed Rate Option or the LIBOR Option
may not be converted or continued until the last day of the Quoted Fixed Rate
Period or Interest Period applicable thereto. In the absence of an election
provided for herein, the Company shall be deemed to have elected the Variable
Rate Option. All elections provided for herein may be made telephonically, in
writing, or, if agreed to in a separate agreement, electronically, and must be
received by 12:00 noon Company’s local time on the applicable Business Day. Any
election made telephonically, shall be promptly confirmed in writing if so
requested by CoBank.
(C) Calculation and Payment. Interest shall be calculated on the actual number
of days each Loan is outstanding on the basis of a year consisting of 360 days.
In calculating interest, the date each Loan is made shall be included and the
date each Loan is repaid shall, if received before 3:00 P.M. Mountain time, be
excluded. Interest shall be: (1) calculated quarterly in arrears as of the end
of each calendar quarter and on the Maturity Date; and (2) due and payable on
the 20th day of each April, July, October, and January, and on the Maturity
Date. Notwithstanding the foregoing, at CoBank’s option, interest on balances
bearing interest at the LIBOR Option shall be payable on the last day of the
Interest Period or, in the case of Interest Periods of longer than three months,
at three month intervals.
(D) Additional Provisions Regarding LIBOR Option. Notwithstanding any other
provision hereof, CoBank shall have the right to temporarily suspend or
permanently terminate the Company’s ability to fix rates under the LIBOR Option
or for one or more Interest Periods if, for any reason whatsoever (including a
change in Law): (1) LIBOR is no longer being quoted in the London interbank
market or is no longer being quoted for an Interest Period; (2) CoBank is
prohibited from offering rates based on LIBOR; or (3) CoBank’s cost to fund
balances bearing interest at the LIBOR Option (as determined by CoBank in its
sole discretion) increases beyond any corresponding increase in LIBOR or
decreases less than any corresponding decrease in LIBOR. In addition, if as a
result of a change in Law or otherwise, CoBank is required to allocate
additional capital to, or otherwise bear increase costs as a result of
maintaining balances under, the LIBOR Option, the Company agrees to indemnify
CoBank upon demand against all such costs.

 

2



--------------------------------------------------------------------------------



 



SECTION 6. Commitment Fee. In consideration of the Commitment, the Company
agrees to pay to CoBank a commitment fee on the average daily unused portion of
the Commitment at the rate of 1/4th of 1% per annum (calculated on a 360 day
basis). Such fee shall be calculated: (A) on the last day of each calendar
quarter and on the date the Commitment expires or is terminated; and (B) shall
be due and payable on the 20th day of each January, April, July, and October and
on the date the Commitment expires or is terminated. Such fee shall be payable
for each quarter (or portion thereof) occurring during the original or any
extended term of the Commitment.
SECTION 7. Promissory Note. The Company promises to pay to CoBank or order the
principal amount of the Loans on the Maturity Date. In addition to the above,
the Company promises to pay to CoBank or order interest on the unpaid principal
balance of the Loans at the times and in accordance with the provisions set
forth above. If any date on which principal or interest is due is not a Business
Day, then such payment shall be due and payable on the next Business Day and, in
the case of principal, interest shall continue to accrue on the amount thereof.
SECTION 8. Prepayment. Subject to Section 10.01 of the MLA, the Company may
prepay all or any portion of the Loans. Unless otherwise agreed, all prepayments
will be applied to such fixed and variable rate balances outstanding on the
Loans as CoBank shall specify.
SECTION 9. Security; Guaranties. The Company’s obligations hereunder and, to the
extent related hereto, the MLA shall be secured as provided in Section 2.04 of
the MLA. In addition, the Company’s obligations hereunder and, to the extent
related hereto, the MLA, are guaranteed by Pennichuck Corporation (as provided
in the MLA).
SECTION 10. Conditions Precedent. In addition to the conditions precedent set
forth in the MLA, CoBank’s obligation to make any Loan to the Company hereunder
is subject to the condition precedent that CoBank shall have made the “Loan”
contemplated in that certain Promissory Note and Supplement between the parties
dated as of the date hereof and numbered RX0848T2.
IN WITNESS WHEREOF, the parties have caused this Promissory Note and Supplement
to be executed by their duly authorized officers as of the date shown above.

                      CoBANK, ACB       PENNICHUCK EAST UTILITY, INC.    
 
                   
By:
  /s/ Irene Matlin       By:   /s/ Donald L. Ware    
 
                   
 
  Title: Assistant Corporate Secretary           Title: President Regulated
Utilites    
 
  Irene Matlin                

 

3